DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10, 12-17, 19-23  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davies et al. (hereinafter Davies)(US 2020/0003659).
	Regarding claim 1, Davies teaches a server(Fig. 1) communicating with a dishwasher(P[0189], dishwasher), comprising: a communicator configured to communicate with one or more dishwashers(P[0137], all appliances in a building; receiver for receiving data from a network); a memory configured to store a training result acquired by using a plurality of causes of defect occurrence and operation information corresponding to each of the plurality of causes of defect occurrence(P[0136], memory to store the data; also item 7 in Fig. 1; P[0240], training process); and a processor configured to receive operation information of a specific dishwasher from the specific dishwasher among the one or more dishwashers and acquire the cause of defect occurrence of the specific dishwasher by using the operation information of the specific dishwasher and the training result, wherein the training result comprises a relationship parameter corresponding to a relationship between the plurality of causes of defect occurrence and the operation information(item 3 in Fig. 1, processor; P[0137], appliances in a building; Fig. 3, detect anomalies; store and report anomolies; also Fig. 4; P[0183-0188]).  
	Regarding claim 2, Davies teaches the server according to claim 1, wherein the relationship parameter is a model parameter of a neural network trained by using the plurality of causes of defect occurrence and the operation information corresponding to each of the plurality of causes of defect occurrence, and the processor is configured to input the operation information of the specific dishwasher to the trained neural network to acquire the cause of defect occurrence of the specific dishwasher(P[0256], input feature vectors; P[0260], extracted feature vector is passed trhough trained neural network and the neural network outputs confidence levels for different faults).  
	Regarding claim 3, Davies teaches the server according to claim 1, wherein when the cause of defect occurrence of the specific dishwasher is acquired, the processor is configured to transmit the acquired cause of defect occurrence to a user side device of the specific dishwasher(P[0264], alert the user that the appliance has changed its state together with the nature of the state change).  	
	Regarding claim 5, Davies teaches the server according to claim 1, wherein the operation information corresponding to each of the plurality of causes of defect occurrence comprises operation information acquired by the dishwasher in correspondence to an occurrence degree of the cause of defect occurrence(P[0240], normal statem, fault state and degradation states).  
	Regarding claim 6, Davies teaches the server according to claim 5, wherein the processor is configured to: acquire a progress degree of the cause of defect occurrence of the specific dishwasher by using the operation information of the specific dishwasher and the training result; acquire information about a defect occurrence time or maintenance/repair information based on the progress degree of the cause of defect occurrence; and transmit information about the defect occurrence time or the maintenance/repair information to a user side device of the specific dishwasher(P0171-0173], output information may be transmitted ti a user; P[0262], time required to drain the water).  
	Regarding claim 7, Davies teaches the server according to claim 1, wherein the plurality of causes of defect occurrence are classified into a plurality of symptoms, and the processor is configured to: receive a symptom generated in the specific dishwasher; and when the acquired cause of defect occurrence corresponds to the received symptom, determine that the acquired cause of defect occurrence is right and transmit the acquired cause of defect occurrence to a user side device of the specific dishwasher or a service company server(P[0173], output information transmitted to a supplier or manufacturer; P[0172], output information related to degradation of the appliance).  
	Regarding claim 8, Davies teaches the server according to claim 2, wherein the plurality of causes of defect occurrence are classified into a plurality of symptoms, and the processor is configured to: receive a symptom generated in the specific dishwasher from a user side device of the specific dishwasher; and acquire the cause of defect occurrence of the specific dishwasher by using output result of the trained neural network and the symptom generated in the specific dishwasher(P[0189], monitoring dishwasher; Fig. 8, items S1- S3, receive information relating to appliance operation; monitoring for change in magnitude and S8; input the classifier to determine probability of degradation states).  
	Regarding claim 10, Davies teaches a dishwasher(P[0189], dishwasher) comprising: a sensor comprising at least one of a temperature sensor configured to sense a temperature inside the dishwasher, a turbidity sensor configured to sense turbidity of washing water, a remaining amount detection sensor configured to sense a remaining amount of salt or detergent, an opening/closing sensor configured to sense opening/closing of a door, a voltage sensor configured to sense a low voltage, a current sensor configured to sense a low current, a flow sensor configured to sense an amount of supplied/drained washing water, or a pressure sensor configured to sense a spray level of washing water or a pressure of supplied/drained washing water(P[0124], temperature sensor; P[0130], current and voltage sensors; P[0137], sensors for water consumption)
 	an input interface configured to receive an input from a user(item 15 in Fig. 1); a communicator configured to communicate with a server; an output interface configured to output information; and a processor configured to: control the sensor, the input interface, the communicator, and the output interface(Fig. 1); transmit, to the server, operation information comprising at least one of sensing information sensed by the sensor, input information received by the input interface, generation information generated based on at least one of the sensing information or the input information, and cycle information(P[0137], input for receiving the appliance operation signal; also item 15 in Fig. 1; P[0191], washing cycle); and when the cause of defect occurrence acquired by using the operation information is received from the server, control the output interface(item 17 in fig 1.; P[0138]) to output the cause of defect occurrence(item 3 in Fig. 1, processor; P[0137], appliances in a building; Fig. 3, detect anomalies; store and report anomolies; also Fig. 4; P[0183-0188]; P[0063], output comprises a transmitter, display, P[0138], displays data to the user).  
  	Claim 12-13, 14, 15-17, 19-20, 21-22, 23 are rejected for the same reason as set forth in claims 6, 8, 2, 1-3, 5-6, 7-8, 10 respectively.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (hereinafter Davies)(US 2020/0003659) in view of Kim et al. (hereinafter Kim)(US 11212388).
	Regarding claim 4, Davies teaches all the particulars of the claim except the server according to claim 1, wherein when the cause of defect occurrence of the specific dishwasher is associated with a user's erroneous operation, the processor is configured to transmit a usage method corresponding to the erroneous operation to a user side device of the specific dishwasher.  However, Kim teaches in an analogous art, wherein when the cause of defect occurrence of the specific dishwasher is associated with a user's erroneous operation, the processor is configured to transmit a usage method corresponding to the erroneous operation to a user side device of the specific dishwasher(col. 6, lines 17-25, incorrect usage of the device). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have  the server, wherein when the cause of defect occurrence of the specific dishwasher is associated with a user's erroneous operation, the processor is configured to transmit a usage method corresponding to the erroneous operation to a user side device of the specific dishwasher in order to efficently correct the error.	
	Claim 11, 18 is rejected for the same reason as set forth in claim 4.
Claim(s) 9, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (hereinafter Davies)(US 2020/0003659) in view of Abeloe et al. (hereinafter Abeloe)(US 10242665).
	Regarding claim 9, Davies teaches the server according to claim 1, wherein the processor is configured to: transmit the acquired cause of defect occurrence to a service company server; receive an evaluation of the acquired cause of defect occurrence from the service company server(P[0173-0174]). Davies did not teach specifically when the acquired cause of defect occurrence is wrong, update the trained neural network by using the cause of defect occurrence received from the service company server and the operation information of the specific dishwasher.  However, Abeloe teaches in an analogous art when the acquired cause of defect occurrence is wrong, update the trained neural network by using the cause of defect occurrence received from the service company server and the operation information of the specific appliance(col. 16, lines 43-50; re-trained with new data collected by the machine; adjustable by original manufacturer). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have  the server, when the acquired cause of defect occurrence is wrong, update the trained neural network by using the cause of defect occurrence received from the service company server and the operation information of the specific dishwasher in order to avoid virus attacks(col. 17, line 17).
	Claim 24 is rejected for the same reason as set forth in claim 9.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647